CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES EXHIBIT 11 - Computation of Earnings Per Share (In thousands except per share amounts) Three Months Ended March 27, 2009 March 28, 2008 BASIC: Net Income attributable to Church & Dwight Co., Inc. $ 62,569 $ 56,191 Weighted average shares outstanding 70,234 66,343 Basic earnings per share $ 0.89 $ 0.85 DILUTED: Net Income attributable to Church & Dwight Co., Inc. $ 62,569 $ 56,191 After-tax interest cost of convertible debt - 918 Net Income plus assumed debt conversion $ 62,569 $ 57,109 Weighted average shares outstanding 70,234 66,343 Dilutive effect of convertible debt - 3,234 Incremental shares under stock option plans 1,078 1,240 Adjusted weighted average shares outstanding 71,312 70,817 Diluted earnings per share $ 0.88 $ 0.81
